Goldstein, J.,
dissents and votes to reverse the judgment appealed, on the law, and to order a new trial, with the following memorandum: It is undisputed that the defendant was accosted by armed men who forced him into the apartment of his friend Derrick Weeks. Once inside the apartment, the defendant was tied up with duct tape, and Weeks was kidnapped at gunpoint. According to the defendant, one of the perpetrators had previously worked as a security guard at the apartment complex. A People’s witness acknowledged that security guards for the apartment complex had been implicated in the prior murder of Derrick Weeks’s brother Prince.
After Derrick Weeks was kidnapped from the apartment, the defendant managed to break free, and asked Weeks’s mother to call the police. The defendant ran downstairs in pursuit of the kidnappers and encountered the victim, a security guard whom the defendant claims carried guns on numerous prior occasions. The defendant heard gunshots. He testified at the trial that he thought the victim fired at him, and fired three shots. A People’s witness confirmed that shots were fired from several guns, and another People’s witness heard the defendant shout “They got Derrick”. The defendant continued to chase the kidnappers until he saw a black Volvo speeding from the scene.
Thereafter, the police found duct tape and live ammunition in Weeks’ apartment. Weeks’ body was later found. His kidnappers were found guilty after trial of homicide.
*553The trial court instructed the jury with respect to the justification defense set forth in Penal Law § 35.15 (2) (b), which permits use of deadly physical force against a person whom the defendant believes is committing or attempting to commit a kidnapping. The court further instructed the jury that “the law * * * provides” that if the defendant believed the use of deadly physical force was necessary to defend himself or a third person from a kidnapping, the defendant “may nevertheless not use defensive deadly physical force if he knows he can, with complete safety to himself and to others, avoid the use of deadly physical force by retreating and not getting into the fray”. Such an instruction was clearly erroneous. As the Court of Appeals noted in People v Goetz (68 NY2d 96, 106, n 5), the justification defense pertaining to the use of deadly physical force to avert a felony does not contain a separate retreat requirement. Indeed, imposing such a requirement would totally vitiate the defense. By instructing the jury that the defendant had a duty to retreat and avoid “getting into the fray”, the trial court in effect directed a verdict in favor of the People. The People conceded at oral argument that the instruction was erroneous.
The court further erred when it refused to instruct the jury with respect to manslaughter in the second degree as a lesser-included offense (see, People v Garcia, 64 AD2d 555). In determining whether the defendant acted with depraved indifference to human life, the defendant’s state of mind is the crucial issue (see, People v Register, 60 NY2d 270). In view of the undisputed facts that the defendant’s friend had just been kidnapped, and the defendant himself tied up with duct tape, and the evidence that shots from several guns were fired, it cannot be said that, as a matter of law, the defendant acted with depraved indifference to human life (see, People v Aviles, 80 NY2d 997; People v Butler, 57 NY2d 664).
The defendant’s remaining contentions are unpreserved for appellate review or without merit.